LACOMBE, Circuit Judge.
It is quite manifest that the situation with regard to these federal taxes presents questions which should not be summarily disposed of. Indeed, it is possible that some of them can be satisfactorily disposed of only after the United States Supreme Court shall have decided the cases in which reargument has been ordered. The proper course would seem to bo for receivers to pay them, thus avoiding all possible penalties, and leaving the ultimate adjustments to be made hereafter. Such payment should be made, however, only under an order to the terms of which, in each case, the lessor company may agree, providing (as was done in the case of the franchise taxes) that the same shall be without prejudice to rights of lessee or bondholders, and that, in the event of its being finally decided that the lessor should pay these excise taxes, it will reimburse the receivers for the money now advanced to pay them. In cases where the lessors will not agree to the entry of such an order, the receivers should not take the responsibility of paying.
See, also, 176 Fed. 471.